NO. 07-05-0151-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                       JUNE 8, 2005

                          ______________________________


                           JOE EDWIN PASKIE, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 263RD DISTRICT COURT OF HARRIS COUNTY;

                     NO. 998894; HON. JIM WALLACE, PRESIDING

                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant Joe Edwin Paskie appeals from his conviction of aggravated robbery after

a plea of guilty pursuant to a plea bargain. The certification of appeal executed by the trial

court does not disclose that he has the right of appeal; rather it states that he has no right

of appeal. By letter dated April 18, 2005, this court notified appellant of this circumstance

and that the appeal was subject to dismissal. The court also requested that he either

supply us with an amended certification illustrating that he has a right to appeal or inform

us why we should continue the appeal, by May 18, 2005. By letter filed May 11, 2005,
appellant requested an extension of time to comply with the court’s request. An extension

was granted by this court until May 27, 2005. That deadline has elapsed and we have

received neither a response nor amended certification. Thus, we dismiss the appeal. See

TEX . R. APP . P. 25.2(d) (requiring that the appeal be dismissed if a certification that shows

that the defendant has a right of appeal has not been made part of the record).

       Accordingly, the appeal is dismissed.



                                                   James T. Campbell
                                                        Justice



Do not publish.




                                              2